


109 HCON 429 IH: Recognizing the low presence of minorities

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 429
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Meeks of New York
			 (for himself, Mr. Owens,
			 Ms. Moore of Wisconsin,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Christensen,
			 Mr. Scott of Georgia,
			 Mrs. Maloney,
			 Mr. Hinojosa,
			 Mr. Kucinich,
			 Mr. Clay, Ms. Millender-McDonald,
			 Mr. Wynn, Mr. Jefferson, Mr.
			 Clyburn, Mr. Davis of
			 Alabama, Mr. Thompson of
			 Mississippi, Mr. Davis of
			 Illinois, Mr. Butterfield,
			 Mr. Jackson of Illinois,
			 Mr. Lewis of Georgia,
			 Mr. Watt, Mr. Ford, Mrs. Jones
			 of Ohio, Ms. Watson,
			 Mr. Cleaver,
			 Ms. Waters,
			 Mr. Meek of Florida,
			 Mr. Bishop of Georgia,
			 Mr. Gutierrez,
			 Ms. McCollum of Minnesota,
			 Mr. Rush, Mr. Al Green of Texas,
			 Mr. Towns,
			 Ms. Lee, Ms. Corrine Brown of Florida,
			 Mr. Rangel,
			 Mr. Serrano,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hastings of Florida,
			 Mr. Conyers,
			 Mr. Payne,
			 Mr. Cummings,
			 Mr. Baca, Mr. Pastor, Ms.
			 Velázquez, Mr. Crowley,
			 Mr. Israel,
			 Mrs. Lowey,
			 Mr. Engel,
			 Mr. Larson of Connecticut,
			 Ms. McKinney,
			 Mr. McNulty,
			 Mr. Ackerman,
			 Mr. Lantos,
			 Mr. Wu, Mr. Scott of Virginia,
			 Mr. Weiner,
			 Mr. Gonzalez,
			 Ms. Solis,
			 Mr. Filner,
			 Mr. Hinchey,
			 Mr. Lynch,
			 Mr. Delahunt,
			 Ms. Carson,
			 Mr. Fattah,
			 Mr. Rothman,
			 Mr. Higgins,
			 Mrs. McCarthy,
			 Mr. Capuano,
			 Mr. Frank of Massachusetts,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Wasserman Schultz,
			 Mr. Moore of Kansas,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Ms. Roybal-Allard,
			 Mr. Reyes,
			 Mr. Becerra,
			 Mrs. Napolitano,
			 Ms. Norton, and
			 Mr. Cuellar) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the low presence of minorities
		  in the financial services industry and minorities and women in upper level
		  positions of management, and expressing the sense of the Congress that active
		  measures should be taken to increase the demographic diversity of the financial
		  services industry.
	
	
		Whereas the financial services industry is vitally
			 important to the United States economy;
		Whereas in 2003, employment in the financial services
			 industry was 7 percent of total employment in the United States, with over
			 9,000,000 employees;
		Whereas since 1995, the average hourly earnings of
			 non-supervisory workers in financial activities was above the private industry
			 and increased from approximately $12 in 1995 to $17.53 in 2004;
		Whereas minorities and women face various challenges in
			 obtaining and maintaining positions, especially upper level positions, within
			 the financial services industry;
		Whereas minorities and women often cite the lack of
			 mentors and leadership training as barriers to their advancement;
		Whereas in 2003, only 6 percent of the board seats at the
			 Fortune 1,000 companies were held by minorities and women comprised only 13.4
			 percent of Fortune 500 board seats in 2003;
		Whereas in financial services, the percentage of black
			 employees has slowly decreased from 10.5 percent to 9.8 percent between 2000 to
			 2003;
		Whereas in 2003, blacks were only 9.8 percent of those
			 employed in the financial services industry and just 6.9 percent of financial
			 managers;
		Whereas from 2000 to 2003, Hispanics have been an
			 increasing percentage of the United States workforce and the financial services
			 industry;
		Whereas in 2003, Hispanics comprised only 9 percent of
			 those employed in the financial services industry, just 6.1 percent of
			 financial managers, and less than 2 percent of the directors of Fortune 1,000
			 companies;
		Whereas in 2004, Asians represented only 4.1 percent of
			 the employees in the financial services industry and just 3.4 percent of all
			 financial managers;
		Whereas from 2000 to 2003, a greater percentage of women
			 worked in the financial services industry than any other United States
			 industry;
		Whereas approximately half of financial managers are women
			 and the percentage of women financial managers was 52.7 in 2003;
		Whereas in a 2001 survey of 2,200 senior and pipeline
			 level women and men representing approximately 60 securities firms, 65 percent
			 of women reported that women have to work harder than men to get the same
			 rewards, and 51 percent of women report that women are paid less than men for
			 doing similar work; and
		Whereas a minority of women (32 percent) and men (43
			 percent) believe that promotion decisions are made fairly in their firm: Now,
			 therefore, be it
		
	
		That—
			(1)the
			 Congress—
				(A)recognizes that minorities and women still
			 face unique challenges entering into and obtaining upper level positions within
			 the financial services industry;
				(B)encourages
			 financial institutions to partner with organizations which are focused on
			 developing opportunities for minorities and women to place talented young
			 minorities and women in industry internships, summer employment and full-time
			 positions;
				(C)encourages financial
			 institutions to partner with inner-city high schools, girls’ high schools, and
			 high schools with majority minority populations to establish or enhance
			 financial literacy programs and provide mentoring;
				(D)encourages
			 financial institutions, including Federal and State financial institution
			 regulatory agencies, to build and retain a diverse staff through initiatives,
			 including—
					(i)providing
			 financial support for minorities and women undergraduate and graduate business
			 programs;
					(ii)heavily recruiting at historically Black
			 colleges and universities, Hispanic serving institutions, women’s colleges, and
			 colleges that typically serve majority minority populations;
					(iii)sponsoring and
			 recruiting at job fairs in urban communities; and
					(iv)placing job ads
			 in newspapers and magazines oriented toward people of color;
					(E)encourages
			 financial institutions to appoint more minorities and women as board members;
			 and
				(F)encourages
			 financial institutions, and public and private pension funds to seek qualified
			 minority and women owned firms as investment managers, underwriters and other
			 business relationships; and
				(2)it is the sense of the Congress
			 that—
				(A)active measures should be taken by
			 employers and educational institutions to increase the demographic diversity of
			 the financial services industry; and
				(B)diversity within
			 the financial services industry is vitally important not only to promoting
			 innovation and creativity in the industry but to developing a more inclusive
			 workforce for a fair and just economy.
				
